Exhibit 10.1

MORGAN STANLEY SENIOR FUNDING, INC.

1585 Broadway

New York, New York 10036

CONFIDENTIAL

September 9, 2015

XPO Logistics, Inc.

Five Greenwich Office Park

Greenwich, Connecticut 06731

Attention: John Hardig, Chief Financial Officer

PROJECT CANADA

$2.025 billion Senior Secured Bridge Facility

$415 million Backstop ABL Revolving Credit Facility

Commitment Letter

Ladies and Gentlemen:

You have advised Morgan Stanley Senior Funding, Inc. (“MSSF”, “we” or “us”) that
you intend to acquire, directly or indirectly through one or more of your
subsidiaries, all of the outstanding shares of common stock of a company
previously identified to us and code-named “Canada” (the “Company”) and to
consummate the other Transactions (such term and each other capitalized term
used but not defined herein having the meaning assigned to such term in the
Summary of Principal Terms and Conditions attached hereto as Exhibit A (the
“Term Sheet”)).

You have further advised us that, in connection therewith, you will (a) (i) seek
to issue senior notes (the “Notes”) and/or issue equity or equity linked
securities (the “Equity Interests”) and/or incur term loans (the “Term Loans”
and, together with the Equity Interests and the Notes, the “Permanent
Financing”) generating aggregate proceeds of $2,025,000,000 and/or (ii) if any
or all of the Permanent Financing is not issued, or the proceeds thereof not
made available to you, borrow up to $2,025,000,000 in aggregate principal amount
of senior secured loans under the senior secured credit facility (the “Bridge
Facility”) described in the Term Sheet and (b)(i) seek the amendment described
on Exhibit C (the “Amendment”) to the Amended and Restated Revolving Loan Credit
Agreement dated as of April 1, 2014 (as amended prior to the date hereof, the
“Revolving Credit Facility”) by and between you, certain of your subsidiaries
party thereto, MSSF, as administrative agent, and the other agents and parties
thereto or (ii) if the Amendment does not become effective on or prior to the
Closing Date, obtain $415 million in aggregate principal amount of revolving
commitments under a new senior secured asset based revolving credit facility
(the “Backstop Revolving Credit Facility” and, together with the Bridge
Facility, the “Facilities”) on terms substantially the same as those of the
Revolving Credit Facility as if the Amendment had become effective (subject to
the roles described in respect thereof in Section 2 hereof). The “Closing Date”
shall be the date on which the Offer is consummated.

 

1. Commitments.

In connection with the foregoing, MSSF is pleased to advise you of its
commitment to provide the entire principal amount of the Facilities, upon the
terms set forth or referred to in this commitment letter (including the Term
Sheet and other attachments hereto, this “Commitment Letter”) and subject only
to the conditions described in paragraph 6 of this Commitment Letter. In
addition, in connection with the Transactions, MSSF hereby agrees, (i) to
provide its consent to the Amendment, pursuant to documentation



--------------------------------------------------------------------------------

consistent with Exhibit C and otherwise reasonably satisfactory to the parties
thereto and customary for amendments of this nature (and you shall in no way be
required to make any payment or make any concession or pay any other
consideration to MSSF in order to obtain the Amendment except as may be
expressly set forth herein or in the Fee Letters) and (ii) prior to the earlier
of the termination of the commitments hereunder and the effectiveness of the
Amendment, not to assign any of its loans or commitments under the Revolving
Credit Facility without the prior written consent, in its sole discretion, of
you.

 

2. Titles and Roles.

You hereby appoint (a) MSSF to act, and MSSF hereby agrees to act, as sole
bookrunner and sole lead arranger for each of the Facilities and (b) MSSF to
act, and MSSF hereby agrees to act, as sole administrative agent for each of the
Facilities, in each case upon the terms and subject to the conditions set forth
or referred to in this Commitment Letter. MSSF, in such capacities, will perform
the duties and exercise the authority customarily performed and exercised by it
in such roles. You agree that no other titles will be awarded and no
compensation (other than that expressly contemplated by this Commitment Letter
and the Fee Letters referred to below) will be paid in connection with the
Facilities unless you and we shall so agree. Notwithstanding the foregoing, you
may appoint up to ten additional lead arrangers or bookrunners in respect of the
Facilities within 10 business days after the date of your acceptance of this
letter; provided that (i) such additional lead arrangers or bookrunners shall be
entitled to not more than 65% of the economics with respect to the Facilities
(with the economics allocated to MSSF reduced by an amount equal to the
economics granted to such additional lead arrangers or bookrunners) and no
additional lead arranger or bookrunner shall be entitled to economics greater
than the economics payable to MSSF, (ii) such additional lead arrangers or
bookrunners shall have assumed commitments hereunder at least commensurate with
its percentage of the economics, and the commitments of MSSF hereunder shall be
reduced by the amount so assumed, and (iii) MSSF shall have “lead left”
placement in any and all marketing materials in connection with the Facilities
and shall have the role and responsibilities conventionally associated with such
“lead left” placement, including maintaining sole physical books.

 

3. Syndication.

MSSF reserves the right, prior to and/or after the execution of definitive
documentation for the Bridge Facility, to syndicate all or a portion of MSSF’s
commitment with respect to the Facilities to a group of banks, financial
institutions and other institutional lenders (together with MSSF, the “Lenders”)
identified by us in consultation with you and subject to your consent (not to be
unreasonably withheld or delayed) (excluding institutions identified by you in
writing to us prior to the date hereof (the “Disqualified Institutions”)). We
intend to commence syndication efforts promptly upon the execution of this
Commitment Letter, and you agree to actively assist us until the earlier of the
date on which a Successful Syndication (as defined in the Facility Fee Letter)
occurs and the date that is 60 days following the Closing Date (such earlier
date, the “Syndication Date”) in our efforts to complete a Successful
Syndication. Such assistance shall include (a) from the date hereof to the
Syndication Date, your using commercially reasonable efforts to ensure that any
syndication efforts benefit materially from your and your affiliates’ existing
lending and investment banking relationships and (subject always to the extent
consistent with the Acquisition Agreement) the existing lending and investment
banking relationships of the Company, (b) from the date hereof to the
Syndication Date, direct contact between senior management, representatives and
advisors of you (and, subject always to the extent consistent with the
Acquisition Agreement, your using commercially reasonable efforts to cause
direct contact between senior management, representatives and advisors of the
Company) and the proposed Lenders, (c) assistance by you (and, subject always to
the extent consistent with the Acquisition Agreement, your using commercially
reasonable efforts to cause the Company to assist) in the preparation of a
Confidential Information Memorandum for the Bridge Facility and other marketing
materials and presentations to be used in connection with the syndication (the

 

2



--------------------------------------------------------------------------------

“Information Materials”), (d) your providing or causing to be provided
projections of you and your subsidiaries for the years 2015 through 2021 and for
the six quarters beginning with the third quarter of 2015, in each case in form
reasonably satisfactory to MSSF, (e) to the extent that any loans or commitments
remain outstanding under the Bridge Facility as of the date that is 30 days
after the Closing Date, upon the request of MSSF, your using your commercially
reasonable efforts to procure a public corporate credit rating from Standard &
Poor’s Ratings Service (“S&P”) and a public corporate family rating from Moody’s
Investors Service, Inc. (“Moody’s”), in each case with respect to you, and
public ratings for each of the Bridge Facility from each of S&P and Moody’s,
(f) the hosting, with MSSF, of one or more meetings of prospective Lenders, and
(g) from the date hereof to the Syndication Date, your ensuring (or, in the case
of the Company and its subsidiaries, subject always to the extent consistent
with the Acquisition Agreement, your using commercially reasonable efforts to
ensure), prior to and during the syndication of the Bridge Facility, that there
are not any issues of debt securities or commercial bank or other credit
facilities of you, the Company or your or its respective subsidiaries being
announced, offered, placed or arranged (other than (i) the Notes, (ii) capital
leases, (iii) working capital or liquidity facilities, (iv) letters of credit or
letter of credit facilities, (v) the Amendment to the Revolving Credit Facility,
(vi) the Backstop Revolving Credit Facility, (vii) indebtedness permitted to be
incurred pursuant to the terms of the Acquisition Agreement, (viii) the Term
Loans and (ix) other indebtedness to be agreed) if such announcement, offering,
placement or arrangement would, in the reasonable judgment of MSSF, be expected
to materially impair the primary syndication of the Bridge Facility (it being
understood in each case that none of ordinary course capital lease, purchase
money or equipment financings would reasonably be expected to materially impair
the primary syndication of the Bridge Facility).

You agree, at the request of MSSF, to assist in the preparation of a version of
the Information Materials to be used in connection with the syndication of the
Facilities, consisting exclusively of information and documentation that is
either (a) publicly available or (b) not material with respect to you, the
Company or your or its respective subsidiaries or any of your or their
respective securities for purposes of foreign, United States Federal and state
securities laws (all such Information Materials being “Public Lender
Information”). Any information and documentation that is not Public Lender
Information is referred to herein as “Private Lender Information”. Before
distribution of any Information Materials, you agree to execute and deliver or
cause to be executed and delivered to MSSF, (i) a letter in which you authorize
distribution of the Information Materials to Lenders’ employees willing to
receive Private Lender Information and (ii) a separate letter in which you or
the Company authorize distribution of Information Materials containing solely
Public Lender Information and represent that such Information Materials do not
contain any Private Lender Information, which letter shall in each case include
a customary “10b-5” representation. You further agree that each document to be
disseminated by MSSF to any Lender in connection with the Facilities and will,
at the request of MSSF, be identified by you as either (A) containing Private
Lender Information or (B) containing solely Public Lender Information. You
acknowledge that the following documents contain solely Public Lender
Information (unless you notify us promptly prior to their intended distribution
that any such document contains Private Lender Information): (1) drafts and
final definitive documentation with respect to the Facilities, including term
sheets; (2) administrative materials prepared by MSSF for prospective Lenders
(such as a lender meeting invitation, bank allocation, if any, and funding and
closing memoranda); and (3) notification of changes in the terms of the
Facilities.

MSSF will manage all aspects of any syndication of the Facilities in
consultation with you, including decisions as to the selection of institutions
(other than Disqualified Institutions) to be approached and when they will be
approached, when their commitments will be accepted, which institutions will
participate, the allocation of the commitments among the Lenders, any naming
rights and the amount and distribution of fees among the Lenders. To assist MSSF
in its syndication efforts, you agree promptly to prepare and provide (and to
use commercially reasonable efforts to cause the Company promptly to provide) to
MSSF all information with respect to you, the Company and your and its
respective subsidiaries, the Transactions and the other transactions
contemplated hereby, including all financial information and projections (the

 

3



--------------------------------------------------------------------------------

“Projections”), as MSSF may reasonably request and as is customarily required in
connection with the syndication of facilities similar to the Bridge Facility (it
being understood that in no event shall you be required to deliver Projections
other than the projections described in clause (d) of the second sentence of the
first paragraph of this Section 3).

In addition, you hereby agree to use commercially reasonable efforts to obtain,
as soon as reasonably practicable given the circumstances following the date
hereof, consents to the Amendment from the requisite Lenders under the Revolving
Credit Agreement (it being understood that you shall not be required to make any
payment or pay any consideration to us or any lender under the Revolving Credit
Agreement in order to obtain the Amendment, except, in our case, as may be
expressly set forth herein or in the Fee Letters).

 

4. Information.

You hereby represent and covenant (with respect to information relating to the
Company and its subsidiaries, to the best of your knowledge) that (a) all
written information or information that you formally present with respect to
you, the Company and your and its subsidiaries, other than the Projections,
forward looking information and information of a general economic or industry
nature (the “Information”) that has been or will be made available to MSSF by or
on behalf of you or any of your representatives is or will be, when furnished,
complete and correct in all material respects and does not or will not, taken as
a whole, when furnished, contain any untrue statement of a material fact or omit
to state a material fact necessary in order to make the statements contained
therein, taken as a whole, not materially misleading in light of the
circumstances under which such statements are made and (b) the Projections and
other forward looking information that have been or will be made available to
MSSF by or on behalf of you or any of your representatives have been or will be
prepared in good faith based upon accounting principles consistent with the
historical audited financial statements of you and the Company (except as
otherwise disclosed in writing in such Projections) and upon assumptions that
are reasonable at the time made and at the time the related Projections are made
available to MSSF, it being recognized by MSSF that such Projections are not to
be viewed as facts or as a guarantee of performance or achievement of any
particular results, that the Projections are subject to significant
uncertainties and contingencies many of which are beyond your control, that
actual results during the period or periods covered by any such Projections may
differ significantly from the projected results, and that no assurance can be
given that the projected results will be realized. You agree that if at any time
prior to the later of (i) the Closing Date and (ii) the completion of a
Successful Syndication of the Facilities, any of the representations in the
preceding sentence would be incorrect if the Information and Projections were
being furnished, and such representations were being made, at such time, then
you will promptly supplement the Information and the Projections so that such
representations will be correct under those circumstances (with respect to
information relating to the Company and its subsidiaries, to the best of your
knowledge). In arranging and syndicating the Facilities, we will be entitled to
use and rely primarily on the Information and the Projections without
responsibility for independent verification thereof.

 

5. Fees.

As consideration for MSSF’s commitment hereunder, and our agreements to perform
the services described herein, you agree to pay to MSSF the fees set forth in
this Commitment Letter, the Fee Letter dated the date hereof and delivered
herewith with respect to the Facilities (the “Facility Fee Letter”) and the
Agent Fee Letter dated the date hereof and delivered herewith with respect to
the Facilities (the “Agent Fee Letter” and, together with the Facility Fee
Letter, the “Fee Letters”).

 

4



--------------------------------------------------------------------------------

6. Conditions Precedent.

MSSF’s commitment hereunder, and our agreements to perform the services
described herein, are subject only to (a) (x) with respect to the Backstop
Revolving Credit Agreement and the Amendment, the execution and delivery of
definitive documentation with respect thereto on the terms set forth in this
Commitment Letter and the Fee Letter and (y) with respect to the Bridge
Facility, the execution and delivery of definitive documentation with respect to
the Bridge Facility on the terms set forth in this Commitment Letter and the Fee
Letters, (b) since the date hereof until the Acceptance Time (as defined in the
Acquisition Agreement on the date hereof), there has not occurred any Effect (as
defined in the Acquisition Agreement on the date hereof) that has had or would
be reasonably likely to have, individually or in the aggregate, a Company
Material Adverse Effect (as defined below) and (c) the other conditions set
forth in Exhibit A and Exhibit B hereto, as applicable. Notwithstanding anything
in this Commitment Letter (including each of the exhibits hereto), the Fee
Letters or the definitive documentation or any other agreement or undertaking
related to the Bridge Facility to the contrary, (i) the only representations the
accuracy of which shall be a condition to funding of the Bridge Facility shall
be (x) such of the representations made by or on behalf of the Company and its
subsidiaries in the Acquisition Agreement as are material to the interests of
the Lenders, but only to the extent that you have (or an affiliate of yours has)
the right to terminate (or not perform) your (or its) obligations under the
Acquisition Agreement as a result of a breach of such representations in the
Acquisition Agreement (the “Acquisition Agreement Representations”) and (y) the
Specified Representations (as defined below) and (ii) the terms of the
definitive documentation for the Bridge Facility shall be in a form such that
they do not impair the availability of the Bridge Facility if the applicable
conditions set forth in clauses (a) – (c) of this Section 6 are satisfied (it
being understood that, to the extent any Collateral (other than assets of the
Borrower and Guarantors with respect to which a lien may be perfected solely by
the filing of a financing statement under the Uniform Commercial Code and the
delivery of stock certificates of each Guarantor and each material wholly owned
domestic restricted subsidiary (other than any Guarantor or subsidiary which is
a subsidiary of the Company), to the extent not delivered to and held by the
Agent under the Revolving Credit Facility or the Backstop Revolving Credit
Facility, is not or cannot be provided or perfected on the Closing Date after
your use of commercially reasonable efforts to do so or without undue burden or
expense, the provision and/or perfection of such Collateral shall not constitute
a condition precedent to the availability of the Bridge Facility on the Closing
Date, but shall be required to be provided and/or perfected within 90 days after
the Closing Date (subject to extensions as agreed by the Agent in its reasonable
discretion). For purposes hereof, “Specified Representations” means the
representations and warranties of the Borrower and the Guarantors set forth in
the Term Sheet relating to corporate existence, power and authority, due
authorization, execution and delivery, in each case as they relate to the
entering into and performance of the definitive documentation for the Bridge
Facility, the enforceability of such documentation, Federal Reserve margin
regulations, the PATRIOT Act, OFAC, the Foreign Corrupt Practices Act, the
Investment Company Act, no conflicts between the definitive documentation for
the Bridge Facility, on one hand, and the organization documents of the Loan
Parties and instruments governing the terms of debt for borrowed money of the
Borrower in an aggregate principal or committed amount in excess of
$100,000,000, on the other hand, solvency of the Borrower and the Borrower’s
subsidiaries on a consolidated basis (which representation shall be consistent
with that contained in the solvency certificate attached hereto as Exhibit C)
and, subject to the prior sentence, creation and perfection of liens. This
paragraph, and the provisions herein, shall be referred to as the “Limited
Conditionality Provisions.”

“Company Material Adverse Effect” means any event, change, effect, development,
circumstance, state of facts, condition or occurrence (each, an “Effect”) that,
when considered individually or in the aggregate with all other Effects, is or
would reasonably be expected to have a material adverse effect on (x) the
ability of the Company to timely perform its obligations under, and consummate
the transactions contemplated by, the Acquisition Agreement (for purposes of
this definition, together with the Offer and the Merger (for purposes of this
definition, as each such term is defined in the Acquisition Agreement as in

 

5



--------------------------------------------------------------------------------

effect on the date hereof), the “Transactions” provided that, the Transactions,
for purposes of the Company’s representations and warranties contained in the
Acquisition Agreement, shall not include the Financing (for purposes of this
definition, as defined in the Acquisition Agreement as in effect on the date
hereof)) or (y) the business, condition (financial or otherwise) or results of
operations of the Company and its Subsidiaries (for purposes of this definition,
as defined in the Acquisition Agreement as in effect on the date hereof), taken
as a whole; provided that no change or development resulting from or arising out
of any of the following, alone or in combination, shall be deemed to constitute
or be taken into account in determining whether there has been a Company
Material Adverse Effect under clause (y):

 

  (A) changes or developments in economic conditions generally in the United
States or other countries in which the Company or any of its Subsidiaries
conduct operations, including (1) any changes or developments in or affecting
the securities, credit or financial markets, (2) any changes or developments in
or affecting interest or exchange rates or (3) the effect of any potential or
actual government shutdown, except to the extent such changes or developments
have a disproportionate effect on the Company and its Subsidiaries, taken as a
whole, relative to others in the industry or industries in which the Company and
its Subsidiaries operate;

 

  (B) changes or developments in or affecting the industry or industries in
which the Company or any of its Subsidiaries operate (including such changes or
developments resulting from general economic conditions), except to the extent
that such changes or developments have a disproportionate effect on the Company
and its Subsidiaries, taken as a whole, relative to others in the industry or
industries in which the Company and its Subsidiaries operate;

 

  (C) the announcement of the Acquisition Agreement and the Transactions,
including changes, developments, effects or events as a result of the
identification of Parent (for purposes of this definition, as defined in the
Acquisition Agreement as in effect on the date hereof) or any of its Affiliates
(for purposes of this definition, as defined in the Acquisition Agreement as in
effect on the date hereof) as the acquirer of the Company;

 

  (D) changes or developments arising out of acts of terrorism or sabotage,
civil disturbances or unrest, war (whether or not declared), the commencement,
continuation or escalation of a war or military action, acts of hostility,
weather conditions or other acts of God (including storms, earthquakes, floods
or other natural disasters), including any material worsening of such conditions
threatened or existing on the date of the Acquisition Agreement, except to the
extent that they have a disproportionate effect on the Company and its
Subsidiaries, taken as a whole, relative to others in the industry or industries
in which the Company and its Subsidiaries operate;

 

  (E) changes or developments after the date hereof in applicable Laws ((for
purposes of this definition, as defined in the Acquisition Agreement as in
effect on the date hereof) or the definitive interpretations thereof, except to
the extent that such changes or developments have a disproportionate effect on
the Company and its Subsidiaries, taken as a whole, relative to others in the
industry or industries in which the Company and its Subsidiaries operate;

 

  (F) changes or developments after the date hereof in generally accepted
accounting principles in the United States or any foreign equivalents thereof or
the interpretations thereof, except to the extent that such changes or
developments have a disproportionate effect on the Company and its Subsidiaries,
taken as a whole, relative to others in the industry or industries in which the
Company and its Subsidiaries operate;

 

  (G) any failure by the Company to meet any internal or public projections,
forecasts or estimates of revenues or earnings for any period; provided that the
exception in this clause shall not prevent or otherwise affect a determination
that any change or development underlying such failure has resulted in, or
contributed to, a Company Material Adverse Effect; and

 

  (H) a decline in the price or trading volume of the Company’s common stock or
any change in the ratings or ratings outlook for the Company or any of its
Subsidiaries; provided that the exception in this clause shall not prevent or
otherwise affect a determination that any change or development underlying such
decline or change has resulted in, or contributed to, a Company Material Adverse
Effect.

 

6



--------------------------------------------------------------------------------

7. Indemnification; Expenses.

You agree (a) to indemnify and hold harmless MSSF and its officers, directors,
employees, agents, advisors, representatives, controlling persons, members and
successors and assigns (each, an “Indemnified Person”) from and against any and
all losses, claims, damages, liabilities and expenses, joint or several, to
which any such Indemnified Person may become subject arising out of or in
connection with this Commitment Letter, the Fee Letters, the Transactions, the
Facilities or any related transaction or any claim, litigation, investigation or
proceeding relating to any of the foregoing, regardless of whether any such
Indemnified Person is a party thereto (and regardless of whether such matter is
initiated by a third party or by you, the Company or any of your or their
respective affiliates or equity holders), and to reimburse each such Indemnified
Person upon demand for any reasonable legal or other expenses incurred in
connection with investigating or defending any of the foregoing or entering into
or enforcing the Commitment Letter or the Fee Letters; provided that (i) the
foregoing indemnity will not, as to any Indemnified Person, apply to losses,
claims, damages, liabilities or related expenses to the extent (A) they are
found in a final, non-appealable judgment of a court of competent jurisdiction
to have resulted from (X) the willful misconduct or gross negligence of such
Indemnified Person or such Indemnified Person’s officers, directors, employees,
agents, advisors, representatives, controlling persons or successors or
assignees (any such person, a “Related Person”) or (Y) a material breach by such
Indemnified Person of its express obligations under this Commitment Letter or
(B) arising from or in connection with disputes solely among or between
Indemnified Persons (other than actions against MSSF in its capacity as agent or
arranger or similar capacity in connection with the Facilities) not relating to
any acts or omissions by you or any of your affiliates or your or its Related
Persons or (C) any settlement entered into by such Indemnified Person (or any of
such Indemnified Person’s Related Persons) without your written consent (such
consent not to be unreasonably withheld, delayed or conditioned); provided,
however, that the foregoing indemnity will apply to any such settlement in the
event that you were offered the ability to assume the defense of the action that
was the subject matter of such settlement and elected not to assume such defense
or if there is a final judgment against an Indemnified Person in such action and
(ii) your obligation to reimburse the Indemnified Persons for legal expenses
shall be limited to the fees, charges and disbursements of one counsel to all
Indemnified Persons (and, if reasonably necessary, of one regulatory counsel and
one local counsel in any relevant jurisdiction) and, solely in the case of an
actual or potential conflict of interest of which you are notified in writing,
of one additional counsel (and if reasonably necessary, of one regulatory
counsel and one local counsel in any relevant jurisdiction) to the affected
Indemnified Persons and (b) to reimburse MSSF for all reasonable and documented
out-of-pocket expenses (including, but not limited to, expenses of MSSF’s due
diligence investigation, consultants’ fees, syndication expenses, travel
expenses and fees, and disbursements and other charges of outside counsel
(limited to one counsel and, if reasonably necessary, one regulatory counsel and
one local counsel in any relevant jurisdiction)), incurred in connection with
the Facilities and the preparation and negotiation of this Commitment Letter,
the Fee Letters, the definitive documentation for the Facilities and any
ancillary documents in connection therewith. You agree that, notwithstanding any
other provision of this Commitment Letter, no Indemnified Person shall have any
liability (whether direct or indirect, in contract or tort or otherwise) to you
or your subsidiaries or affiliates or to your or their respective equity holders
or creditors or any other person arising out of, related to or in connection
with any aspect of the Transactions, except to the extent of direct, as

 

7



--------------------------------------------------------------------------------

opposed to special, indirect, consequential or punitive, damages determined in a
final, non-appealable judgment by a court of competent jurisdiction to have
resulted from such Indemnified Person’s gross negligence or willful misconduct.
You will not be responsible to us or any other Indemnified Person or any other
person or entity for any special, indirect, consequential or punitive, damages
which may be alleged as a result of this Commitment Letter, the Fee Letters or
the Transactions; provided, that your indemnity and reimbursement obligations
under this Section 7 shall not be limited by this sentence.

 

8. Sharing Information; Absence of Fiduciary Relationship; Affiliate Activities.

You acknowledge that MSSF may be providing debt financing, equity capital or
other services (including financial advisory services) to other companies in
respect of which you may have conflicting interests regarding the transactions
described herein or otherwise. Consistent with MSSF’s policy to hold in
confidence the affairs of its customers, MSSF will not furnish confidential
information obtained from you by virtue of the transactions contemplated by this
Commitment Letter or our other relationships with you to other companies. You
also acknowledge that we do not have any obligation to use in connection with
the transactions contemplated by this Commitment Letter, or to furnish to you,
confidential information obtained by us from other companies.

You further acknowledge and agree that (a) no fiduciary, advisory or agency
relationship between you and MSSF is intended to be or has been created in
respect of any of the transactions contemplated by this Commitment Letter,
irrespective of whether MSSF has advised or is advising you on other matters,
(b) MSSF, on the one hand, and you, on the other hand, have an arm’s-length
business relationship that does not directly or indirectly give rise to, nor do
you rely on, any fiduciary duty on the part of MSSF, (c) you are capable of
evaluating and understanding, and you understand and accept, the terms, risks
and conditions of the transactions contemplated by this Commitment Letter,
(d) you have been advised that MSSF is engaged in a broad range of transactions
that may involve interests that differ from your interests and that MSSF has no
obligation to disclose such interests and transactions to you by virtue of any
fiduciary, advisory or agency relationship and (e) you waive, to the fullest
extent permitted by law, any claims you may have against MSSF for breach of
fiduciary duty or alleged breach of fiduciary duty and agree that MSSF shall
have no liability (whether direct or indirect) to you in respect of such a
fiduciary duty claim or to any person asserting a fiduciary duty claim on behalf
of or in right of you, including your equity holders, employees or creditors.
Additionally, you acknowledge and agree that MSSF is not advising you as to any
legal, tax, investment, accounting or regulatory matters in any jurisdiction
(including, without limitation, with respect to any consents needed in
connection with the transactions contemplated hereby). You shall consult with
your own advisors concerning such matters and shall be responsible for making
your own independent investigation and appraisal of the transactions
contemplated hereby (including, without limitation, with respect to any consents
needed in connection therewith), and MSSF shall have no responsibility or
liability to you with respect thereto. Any review by MSSF of you, the Company,
the Transactions, the other transactions contemplated hereby or other matters
relating to such transactions will be performed solely for the benefit of MSSF
and shall not be on behalf of you or any of your affiliates.

You further acknowledge that MSSF is a full-service securities firm engaged in
securities trading and brokerage activities as well as providing investment
banking and other financial services. In the ordinary course of business, MSSF
may provide investment banking and other financial services to, and/or acquire,
hold or sell, for its own accounts and the accounts of customers, equity, debt
and other securities and financial instruments (including bank loans and other
obligations) of you, the Company and other companies with which you or the
Company may have commercial or other relationships. With respect to any
securities and/or financial instruments so held by MSSF or any of its customers,
all rights in respect of such securities and financial instruments, including
any voting rights, will be exercised by the holder of the rights, in its sole
discretion.

 

8



--------------------------------------------------------------------------------

9. Assignments; Amendments; Governing Law, Etc.

This Commitment Letter shall not be assignable by you without the prior written
consent of MSSF (and any attempted assignment without such consent shall be null
and void), is intended to be solely for the benefit of the parties hereto (and
Indemnified Persons), and is not intended to confer any benefits upon, or create
any rights in favor of, any person other than the parties hereto (and
Indemnified Persons). MSSF may assign its commitment hereunder with your prior
consent (not to be unreasonably withheld or delayed) to one or more prospective
Lenders; provided that MSSF shall not be released from the portion of its
commitment hereunder so assigned prior to the funding of the Bridge Facility
(except as contemplated by Section 2 above). Any and all obligations of, and
services to be provided by, MSSF hereunder (including, without limitation,
MSSF’s commitment) may be performed and any and all rights of MSSF hereunder may
be exercised by or through any of its affiliates or branches and, in connection
with such performance or exercise, MSSF may exchange with such affiliates or
branches information concerning you and your affiliates that may be the subject
of the transactions contemplated hereby and, to the extent so employed, such
affiliates and branches shall be entitled to the benefits afforded to MSSF
hereunder. This Commitment Letter may not be amended or any provision hereof
waived or modified except by an instrument in writing signed by MSSF and you.
This Commitment Letter may be executed in any number of counterparts, each of
which shall be an original and all of which, when taken together, shall
constitute one agreement. Delivery of an executed counterpart of a signature
page of this Commitment Letter by facsimile or other electronic transmission
shall be effective as delivery of a manually executed counterpart hereof.
Section headings used herein are for convenience of reference only, are not part
of this Commitment Letter and are not to affect the construction of, or to be
taken into consideration in interpreting, this Commitment Letter. You
acknowledge that information and documents relating to the Facilities may be
transmitted through SyndTrak, Intralinks, the Internet, e-mail or similar
electronic transmission systems, and that MSSF shall not be liable for any
damages arising from the unauthorized use by others of information or documents
transmitted in such manner except to the extent that such damages are found in a
final, non-appealable judgment of a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of MSSF or any of its
Related Persons (it being understood that actions consistent with industry
practice in the leveraged lending market shall not constitute gross negligence
or willful misconduct of MSSF or any of its Related Persons). Notwithstanding
anything in Section 12 to the contrary, MSSF may place advertisements in
financial and other newspapers and periodicals or on a home page or similar
place for dissemination of information on the Internet or World Wide Web as it
may choose, and circulate similar promotional materials, after the closing of
the Transactions in the form of a “tombstone” or otherwise describing the names
of you and your affiliates (or any of them), and the amount, type and closing
date of such Transactions, all at MSSF’s expense. This Commitment Letter and the
Fee Letters supersede all prior understandings, whether written or oral, between
us with respect to the Facilities. THIS COMMITMENT LETTER AND ANY CLAIM,
CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO THIS COMMITMENT LETTER
(INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW
ARISING OUT OF THE SUBJECT MATTER HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK; PROVIDED, HOWEVER, THAT THE
LAWS OF THE STATE OF DELAWARE SHALL GOVERN IN DETERMINING (A) WHETHER THE
ACQUISITION SHALL HAVE BEEN CONSUMMATED ON THE TERMS DESCRIBED IN THE
ACQUISITION AGREEMENT (B) THE INTERPRETATION OF COMPANY MATERIAL ADVERSE EFFECT
AND WHETHER AN COMPANY MATERIAL ADVERSE EFFECT HAS OCCURRED AND (C) THE ACCURACY
OF ANY ACQUISITION AGREEMENT REPRESENTATION AND WHETHER AS A RESULT OF A BREACH
THEREOF YOU (OR ANY OF YOUR SUBSIDIARIES) HAVE THE RIGHT TO TERMINATE YOUR (OR
ITS) OBLIGATIONS UNDER THE ACQUISITION AGREEMENT, OR TO DECLINE TO CONSUMMATE
THE ACQUISITION PURSUANT TO THE ACQUISITION AGREEMENT.

 

9



--------------------------------------------------------------------------------

10. Jurisdiction.

Each of the parties hereto hereby irrevocably and unconditionally (a) submits,
for itself and its property, to the exclusive jurisdiction of any New York State
court or Federal court of the United States of America sitting in the Borough of
Manhattan in New York City, and any appellate court from any thereof, in any
suit, action or proceeding arising out of or relating to this Commitment Letter,
the Fee Letters or the transactions contemplated hereby or thereby, and agrees
that all claims in respect of any such suit, action or proceeding may be heard
and determined only in such New York State court or, to the extent permitted by
law, in such Federal court; provided that suit for the recognition or
enforcement of any judgment obtained in any such New York State or Federal court
may be brought in any other court of competent jurisdiction, (b) waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Commitment Letter, the Fee Letters or the
transactions contemplated hereby or thereby in any New York State court or in
any such Federal court, (c) waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such suit, action or
proceeding in any such court and (d) agrees that a final judgment in any such
suit, action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Service of any process, summons, notice or document by registered mail addressed
to you at the address above shall be effective service of process against you
for any suit, action or proceeding brought in any such court.

 

11. Waiver of Jury Trial.

EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES THE RIGHT TO TRIAL BY JURY IN ANY
SUIT, ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY OR ON BEHALF OF ANY
PARTY RELATED TO OR ARISING OUT OF THIS COMMITMENT LETTER, ANY FEE LETTERS OR
THE PERFORMANCE OF SERVICES HEREUNDER OR THEREUNDER.

 

12. Confidentiality.

This Commitment Letter is delivered to you on the understanding that neither
this Commitment Letter nor the Fee Letters nor any of their terms or substance,
nor the activities of MSSF pursuant hereto, shall be disclosed, directly or
indirectly, to any other person except (a) to your and your affiliates’
officers, directors, employees, attorneys, accountants and advisors on a
confidential and need-to-know basis or (b) as required by applicable law or
compulsory legal process (in which case you agree to inform us promptly thereof
prior to such disclosure, to the extent reasonably practicable and permitted by
law); provided that you may disclose (i) this Commitment Letter and the contents
hereof and, solely in the case of clause (a) and only if redacted in a manner
reasonably satisfactory to MSSF, the Fee Letters to (a) the Company and its
Representatives (as defined in the Acquisition Agreement), in each case on a
confidential and need-to-know basis, (b) in any public or regulatory filing
relating to the Transactions or any financing undertaken by you or your
affiliates after the date hereof, to the extent customary or required, (c) in
any syndication or other marketing materials in connection with the Facilities
and (d) any ratings agency on a confidential basis and (e) in connection with
the exercise of remedies hereunder or in any suit, action or proceeding relating
to this Commitment Letter, the Fee Letters or the transactions contemplated
thereby or enforcement hereof and thereof, and (ii) the aggregate amounts
contained in the Fee Letters as part of the projections, pro forma information
or a generic disclosure of aggregate sources and uses related to fee amounts
related to the Transactions to the extent customary or required in offering and
marketing materials for any securities to be issued by you or any of your
affiliates or to the extent customary or required in any public or regulatory
filing relating to the Transactions; provided that the foregoing restrictions
shall cease to apply to the extent such information becomes publicly available
other than by reason of disclosure in violation of this paragraph.

 

10



--------------------------------------------------------------------------------

MSSF hereby agrees to treat as confidential all confidential information
provided to it by or on behalf of you hereunder; provided that nothing herein
shall prevent MSSF from disclosing such information (a) to MSSF’s and its
affiliates’ officers, directors, employees, attorneys, accountants and advisors
on a confidential and need-to-know basis, (b) as required by applicable law or
compulsory legal process (in which case MSSF agrees to inform you promptly
thereof prior to such disclosure, to the extent reasonably practicable and
permitted by law), (c) to any ratings agency on a confidential basis, (d) as
requested by any state, federal or foreign authority or examiner regulating
banks and banking, (e) in connection with the exercise of remedies hereunder or
in any suit, action or proceeding relating to this Commitment Letter, the Fee
Letters or the transactions contemplated thereby or enforcement hereof and
thereof, (f) to actual or potential assignees, participants or derivative
investors in the Facilities who agree to be bound by the terms of this paragraph
or substantially similar confidentiality provisions, (g) to the extent permitted
by Section 9 or (h) for purposes of establishing a “due diligence” defense;
provided that the foregoing restrictions shall cease to apply to the extent such
information becomes publicly available other than by reason of disclosure in
violation of this paragraph. The provisions of this paragraph shall
automatically terminate upon the execution and delivery of definitive
documentation relating to each Facility or, in any event, two years following
the date of this Commitment Letter.

You acknowledge that MSSF and Morgan Stanley Bank, N.A., an affiliate of MSSF,
currently are acting as lenders, and MSSF is currently acting as administrative
agent and collateral agent, under the Revolving Credit Facility, and your and
your affiliates’ rights and obligations under any other agreement with either
MSSF or Morgan Stanley Bank, N.A. or any of their respective affiliates
(including the Revolving Credit Facility) that currently or hereafter may exist
are, and shall be, separate and distinct from the rights and obligations of the
parties pursuant to this letter agreement, and none of such rights and
obligations under such other agreements shall be affected by MSSF’s performance
or lack of performance of services hereunder. You further acknowledge that one
or more of MSSF’s affiliates has been retained as buy-side M&A advisor (in such
capacity, the “M&A Advisor”) in connection with the Transactions. You agree to
such retention, and further agree not to assert any claim you might allege based
on any actual or potential conflicts of interest that might be asserted to arise
or result from such engagement.

Notwithstanding anything herein to the contrary, any party to this Commitment
Letter (and any employee, representative or other agent of such party) may
disclose to any and all persons, without limitation of any kind, the tax
treatment and tax structure of the transactions contemplated by this Commitment
Letter and the Fee Letters and all materials of any kind (including opinions or
other tax analyses) that are provided to it relating to such tax treatment and
tax structure. For this purpose, the tax treatment of the transactions
contemplated by this Commitment Letter and the Fee Letters is the purported or
claimed U.S. Federal income tax treatment of such transactions and the tax
structure of such transactions is any fact that may be relevant to understanding
the purported or claimed U.S. Federal income tax treatment of such transactions.
It is agreed and understood that, except to the extent relevant to the tax
treatment or tax structure of such transactions, the identity of any existing or
future party (or any affiliate of such party) to this Commitment Letter shall
not be disclosed without the consent of such party (such consent not to be
unreasonably withheld).

 

13. Surviving Provisions.

The compensation, reimbursement, indemnification, confidentiality, syndication,
jurisdiction, governing law and waiver of jury trial provisions contained herein
and in the Fee Letters and the provisions of Section 8 of this Commitment Letter
shall remain in full force and effect regardless of whether definitive financing
documentation shall be executed and delivered and (other than in the case of the
syndication provisions) notwithstanding the termination of this Commitment
Letter or MSSF’s commitment hereunder and our agreements to perform the services
described herein; provided that your obligations under this Commitment Letter,
other than those relating to confidentiality, compensation and to the
syndication of the Facilities

 

11



--------------------------------------------------------------------------------

(which shall remain in full force and effect), shall, to the extent covered by
the definitive documentation relating to the Facilities, automatically terminate
and be superseded by the applicable provisions contained in such definitive
documentation.

 

14. PATRIOT Act Notification.

MSSF hereby notifies you that, pursuant to the requirements of the USA PATRIOT
Act, Title III of Pub. L. 107-56 (signed into law October 26, 2001) (the
“PATRIOT Act”), MSSF and each Lender is required to obtain, verify and record
information that identifies you and each guarantor, which information includes
the name, address, tax identification number and other information regarding you
and each Guarantor that will allow MSSF or such Lender to identify you and each
Guarantor in accordance with the PATRIOT Act. This notice is given in accordance
with the requirements of the PATRIOT Act and is effective as to MSSF and each
Lender. You hereby acknowledge and agree that MSSF shall be permitted to share
any or all such information with the Lenders.

 

15. Acceptance and Termination.

If the foregoing correctly sets forth our agreement with you, please indicate
your acceptance of the terms of this Commitment Letter and of the Fee Letters by
returning to us executed counterparts hereof and of the Fee Letters not later
than 11:59 p.m., New York City time, on September 9, 2015. MSSF’s offer
hereunder, and our agreements to perform the services described herein, will
expire automatically and without further action or notice and without further
obligation to you at such time in the event that MSSF has not received such
executed counterparts in accordance with the immediately preceding sentence.
This Commitment Letter will become a binding commitment on MSSF only after it
has been duly executed and delivered by you in accordance with the first
sentence of this Section 15. In the event that (a) the Closing Date does not
occur on or before the date that is six (6) months and one business day from the
date hereof, or nine (9) months and one business day after the date hereof in
the event that the “Outside Date” (as defined in the Acquisition Agreement on
the date hereof) has been extended in accordance with Section 6.2(a) of the
Acquisition Agreement, (b) the Acquisition Agreement is terminated in accordance
with its terms without the Acquisition having been consummated, or (c) you
publicly announce your intention not to proceed with the Acquisition, then this
Commitment Letter and MSSF’s commitment hereunder, and our agreements to perform
the services described herein, shall automatically terminate without further
action or notice and without further obligation to you unless MSSF shall, in its
discretion, agree to an extension. In addition, the commitments hereunder with
respect to the Backstop Revolving Credit Facility shall terminate upon the
effectiveness of the Amendment.

[Remainder of this page intentionally left blank]

 

12



--------------------------------------------------------------------------------

MSSF is pleased to have been given the opportunity to assist you in connection
with the financing for the Acquisition.

 

Very truly yours, MORGAN STANLEY SENIOR FUNDING, INC. By  

/s/ Henrik Z. Sandstrom

  Name:   Henrik Z. Sandstrom   Title:   Authorized Signatory

[Project Canada - Signature Page to Commitment Letter]



--------------------------------------------------------------------------------

Accepted and agreed to as of

the date first above written:

XPO LOGISTICS, INC. By  

/s/ John Hardig

  Name:   John Hardig   Title:   Chief Financial Officer

[Project Canada - Signature Page to Commitment Letter]



--------------------------------------------------------------------------------

PROJECT CANADA

$2.025 billion Senior Secured Bridge Facility

Summary of Principal Terms and Conditions

 

Borrower:    XPO Logistics, Inc. (the “Borrower”). Transactions:    The Borrower
intends to acquire, directly or through a direct or indirect subsidiary thereof,
(the “Acquisition”) all of the outstanding shares of common stock of the Company
pursuant to (a) an Agreement and Plan of Merger (the “Acquisition Agreement”)
among the Company, the Borrower and a wholly-owned subsidiary thereof (“Merger
Sub”), and (b) a tender offer made in accordance with the Acquisition Agreement
(the “Offer”). The Acquisition will be effected through (i) the purchase of
shares of common stock of the Target by Merger Sub in the Offer and (ii) on the
Closing Date, promptly following the closing of the Offer, the merger (the
“Merger”) of Merger Sub with and into the Target pursuant to Section 251(h) of
the Delaware General Corporation Law, with the Target surviving such Merger as
the Borrower’s direct or indirect wholly-owned subsidiary. In connection with
the Acquisition, (a) the Borrower will (i) seek to issue Notes and/or Equity
Interests, and/or will seek to incur the Term Loans, to fund all or a part of
the cash portion of the consideration in connection with the Acquisition, the
financing of the repurchase of notes tendered in the Change of Control Offer (as
defined below) or other refinancing thereof or tender therefor, and the payment
of Transaction Costs generating aggregate proceeds of $2,025,000,000 (the Notes,
the Equity Interests and the Term Loans, the “Permanent Financing”) and/or (ii)
to the extent any or all of the Permanent Financing is not issued or the
proceeds thereof not made available to the Borrower, borrow up to $2,025,000,000
in aggregate principal amount of senior secured loans under the senior secured
credit facility (the “Bridge Facility”) described below, (b)(i) the Borrower
will seek the amendment described on Exhibit C (the “Amendment”) to the Amended
and Restated Revolving Loan Credit Agreement dated as of April 1, 2014 (as
amended prior to the date hereof, the “Revolving Credit Facility”) or (ii) if
the Amendment is not obtained on or prior to the Closing Date, obtain $415
million in aggregate principal amount of revolving commitments under a new
senior secured asset based revolving credit facility (the “Backstop Revolving
Credit Facility” and, together with the Bridge Facility, the “Facilities”) on
terms substantially the same as those of the Revolving Credit Facility, assuming
for such purpose that the Amendment was

 

Bridge Facility Term Sheet

 

A-1



--------------------------------------------------------------------------------

   consummated, (c) make a change of control offer (and/or other offer,
repurchase or consent solicitation, in the discretion of the Borrower) to the
extent required as a result of the Acquisition by, and on the terms set forth
in, the Indenture dated as of December 27, 2007 and the Officers Certificate
delivered thereunder in each case governing the terms of the Company’s 7.25%
Notes due 2018, and acquire the notes tendered in such offer (the “Change of
Control Offer”, and (d) fees and expenses incurred in connection with the
foregoing (the “Transaction Costs”) will be paid. The transactions described in
this paragraph are collectively referred to herein as the “Transactions”. Agent:
   MSSF will act as sole administrative agent and collateral agent for the
Bridge Facility described below (in such capacities, the “Agent”) for a
syndicate of banks, financial institutions and other institutional lenders
reasonably acceptable to the Borrower (together with MSSF, the “Lenders”), and
will perform the duties customarily associated with such roles. Bookrunner and
Lead Arranger:    MSSF will act as lead bookrunner and lead arranger for the
Bridge Facility described below, together with any additional lead arranger or
bookrunner appointed pursuant to Section 2 of the Commitment Letter (the
“Commitment Letter”) to which this Exhibit A is attached (collectively, in such
capacities, the “Arranger”), and will perform the duties customarily associated
with such roles. Syndication Agent:    At the option of the Arranger, one or
more financial institutions identified by the Arranger and reasonably acceptable
to the Borrower (in such capacity, the “Syndication Agent”). Bridge Facility:   
Senior secured second-lien bridge loans (the “Loans”) in an aggregate principal
amount of up to $2,025,000,000. Purpose:    The proceeds of the Loans will be
used by the Borrower (x) on the Closing Date, together with (i) cash on hand,
and/or borrowings under the Borrower’s existing Revolving Credit Facility or
Backstop Revolving Credit Facility and (ii) the Net Cash Proceeds from the
issuance and/or incurrence of the Permanent Financing (if any), solely (a) to
pay the cash portion of the consideration in connection with the Acquisition
(including purchases in the Offer) (the “Acquisition Consideration”), (b) to
purchase notes tendered in the Change of Control Offer or any other offer and/or
to otherwise refinance such notes and (c) to pay the Transaction Costs;
provided, that borrowings under the Revolving Credit Facility on the Closing
Date will be

 

A-2



--------------------------------------------------------------------------------

   used by the Borrower solely to pay Transaction Costs and for working capital
and (y) after the Closing Date, solely to repurchase notes tendered in the
Change of Control Offer or any other offer and/or to otherwise refinance such
notes and to pay fees and expenses in connection therewith (including make whole
and/or change of control premium) and accrued interest thereon. Availability:   
The Bridge Facility will be available in up to two drawings, only one of which
may occur after the Closing Date. Amounts borrowed under the Bridge Facility
that are repaid or prepaid may not be reborrowed. Aggregate amount of Loans
drawn after the Closing Date shall not exceed the lesser of (a) $445,000,000 and
(b) the amount of available commitments under the Bridge Facility which are not
drawn on the Closing Date. Any commitments under the Bridge Facility in excess
of $445,000,000 which are not drawn by the Borrower on the Closing Date shall be
automatically terminated. Any remaining undrawn commitments after the Closing
Date shall automatically terminate on the earlier to occur of (1) the date any
Loans are drawn after the Closing Date (after giving effect to the borrowing of
Loans on such date) and (2) the date that is 90 days after the Closing Date.
Interest Rates:    See Annex I hereto. Interest Payments:    See Annex I hereto.
Default Rate:    See Annex I hereto. Maturity:   

The Loans shall be repaid in full on the date that is 364 days after the Closing
Date (the “Maturity Date”).

 

The Borrower shall have the right, which may be exercised twice during the term
of the Bridge Facility, to elect to extend the Maturity Date by six months,
subject solely to (i) the provision of 30 days prior written notice of the
intent to exercise such election and (ii) payment of the Extension Fee (as
defined in the Facilities Fee Letter).

Guarantees:    All obligations of the Borrower under the Bridge Facility will be
unconditionally guaranteed (the “Guarantees”) by each existing and subsequently
acquired or organized, direct and indirect domestic subsidiary of the Borrower
(the “Guarantors”) that guarantees the Borrower’s 6.5% senior unsecured notes
due 2022 outstanding on the date hereof.

 

A-3



--------------------------------------------------------------------------------

Security:    The Borrower’s obligations under the Bridge Facility, and the
Guarantors’ Guarantees, will be secured by second-priority liens in the
“Collateral” (as defined in the Revolving Credit Facility) (the “Collateral”),
excluding (i) the “Excluded Property” (as defined in the Amended and Restated
Security Agreement, dated as of April 1, 2014), among the Borrower and certain
of its wholly owned subsidiaries identified therein, and MSSF, as agent, and
(ii) “any “principal properties”, equity interests, or other assets to the
extent the existence of such liens would result in the breach of, or require the
equal and ratable securing of, the Company’s 7.25% Senior Notes due 2018 or
6.70% Senior Debentures due 2034). In addition, in no event shall (1) control
agreements or control, lockbox or similar arrangements be required, (2)
landlord, mortgagee and bailee waivers be required, (3) real property mortgages
be required or any fee owned or leased real property be pledged, (4) notices be
required to be sent to account debtors or other contractual third parties, (5)
foreign-law governed security documents or perfection under foreign law be
required or (6) perfection (except to the extent perfected through the filling
of Uniform Commercial Code financing statements) be required with respect to
letter of credit rights and commercial tort claims. Intercreditor Arrangements:
   The relative rights and priorities in the Collateral among the lenders under
the Bridge Facility and the secured parties under the Revolving Credit Facility
(or the Backstop Revolving Credit Facility, as applicable) will be set forth in
an intercreditor agreement based on the Documentation Precedent in a form
customary for transactions of this type and reasonably satisfactory to the
Borrower, the Agent and the administrative agent under the Revolving Credit
Facility (or the Backstop Revolving Credit Facility, as applicable) (the
“Intercreditor Agreement”). Mandatory Prepayments and Commitment Reductions:   

The following amounts shall be applied to prepay the Loans within three business
days of receipt of such amounts (and, to the extent no Loans are outstanding,
including after giving effect to such prepayment, the commitments under the
Bridge Facility, pursuant to the Commitment Letter or Loan Documents (as
applicable), shall be automatically and permanently reduced by such amounts):

 

(a) 100.0% of the Net Cash Proceeds (as defined below) actually received by the
Borrower from the issuance of the Notes or by the Borrower or any of its
restricted subsidiaries from any other incurrence of debt for borrowed money
(including the Term Loans), other

 

A-4



--------------------------------------------------------------------------------

  

than (i) indebtedness incurred under the Revolving Credit Facility (or any
revolving credit facility which replaces or refinances the Revolving Credit
Facility, including the Backstop Revolving Credit Facility) or other working
capital facilities, (ii) refinancings of existing indebtedness of
non-guarantors, (iii) capital leases, equipment financings, other asset-level
financings and purchase money indebtedness, (iv) other indebtedness for borrowed
money permitted to be incurred pursuant to the following provisions of Section
4.03(b) of the indenture relating to the Borrower’s 6.5% senior unsecured notes
due 2022: (v)-(xi), (xiv), (xvii)-(xix), (xxi)-(xxiii) and (xxv) and (v) other
indebtedness for borrowed money (other than the Notes and the Term Loans) in an
amount not to exceed $150,000,000 in the aggregate.

 

(b) 100.0% of the Net Cash Proceeds actually received from the issuance of any
equity interests by the Borrower (other than (i) issuances pursuant to employee
stock plans or other benefit or employee incentive arrangements or compensation
plans, and (ii) issuances among the Borrower and its subsidiaries); and

 

(c) 100.0% of the Net Cash Proceeds actually received by the Borrower and its
restricted subsidiaries from the sale or other disposition of assets of the
Borrower or any of its restricted subsidiaries outside the ordinary course of
business (including issuances of stock by the Borrower’s restricted
subsidiaries) (except for (A) asset sales (including issuances of stock by the
Borrower’s restricted subsidiaries) between or among such entities, (B) any
asset sale the Net Cash Proceeds of which do not exceed $15,000,000 and (C)
other asset sales (including issuances of stock by the Borrower’s restricted
subsidiaries), the Net Cash Proceeds of which do not exceed $100,000,000 in the
aggregate), in each case to the extent that such Net Cash Proceeds are not
reinvested, or committed to be reinvested, in the business of the Borrower and
its Restricted Subsidiaries within 270 days following receipt thereof. For
purposes hereof, “reinvest” shall include using Net Cash Proceeds to make an
investment in any one or more businesses, assets, or property or capital
expenditures, in each case (i) used or useful in a Similar Business (to be
defined in a manner consistent with Documentation Precedent) or (ii) that
replace the properties and assets that are the subject of such asset sale or to
reimburse the cost of any of the foregoing incurred on or after the date on
which the asset sale giving rise to such Net Cash Proceeds was reinvested.

 

A-5



--------------------------------------------------------------------------------

  

Prepayments from foreign subsidiaries’ asset sale proceeds will be limited under
the definitive documentation to the extent (x) the repatriation of funds to fund
such prepayments is prohibited, restricted or delayed by applicable local laws
or (y) the repatriation of funds to fund such prepayments would result in
material adverse tax consequences; provided that, in any event, the Borrower
shall use commercially reasonable efforts to eliminate such tax effects in its
reasonable control in order to make such prepayments.

 

For purposes hereof, “Net Cash Proceeds” shall mean, with respect to any person:
(a) with respect to a sale or other disposition of any assets of such person,
the excess, if any, of (i) the cash received in connection therewith (including
any cash received by way of deferred payment pursuant to, or by monetization of,
a note receivable or otherwise, but only as and when so received) over (ii) the
sum of (A) payments made to retire any debt that is secured by such asset and
that is required to be repaid in connection with the sale thereof (other than
loans or commitments outstanding under the Bridge Facility), (B) the reasonable
expenses or incurred by such person in connection therewith, (C) taxes
reasonably estimated to be payable in connection with such transaction, and (D)
the amount of reserves established by such person in good faith and pursuant to
commercially reasonable practices for adjustment in respect of the sale price of
such asset or assets in accordance with applicable generally accepted accounting
principles, provided that if the amount of such reserves exceeds the amounts
charged against such reserve, then such excess, upon the determination thereof,
shall then constitute Net Cash Proceeds; and (b) with respect to the incurrence
of indebtedness for borrowed money by such person, the excess, if any, of (i)
cash received by such person in connection with such incurrence over (ii) the
sum of (A) payments made to retire any debt that is required to be repaid in
connection with such issuance (other than loans or commitments outstanding under
the Bridge Facility) and (B) the underwriting discounts and commissions and
other reasonable expenses incurred by such person in connection with such
issuance.

 

In connection with any mandatory prepayment or commitment reduction hereunder,
the Borrower shall promptly deliver a written notice to the Agent informing it
of such mandatory prepayment or commitment reduction.

Voluntary Prepayments:    The Loans may be prepaid, in whole or in part, at par
plus accrued and unpaid interest upon not less than 3 business days’ prior
written notice, at the option of the Borrower at any time, without premium or
penalty.

 

A-6



--------------------------------------------------------------------------------

Representations and Warranties:    Substantially the same as, and in any case no
less favorable to the Borrower than, the Documentation Precedent. Conditions
Precedent to Initial Borrowing:    The initial borrowing under the Bridge
Facility will be subject only to the conditions precedent set forth in Section 6
of the Commitment Letter and Exhibit B to the Commitment Letter. Conditions
Precedent to Subsequent Borrowings:    Each subsequent borrowing shall be
subject to only the following conditions precedent: (i) the delivery of a
borrowing notice and (ii) the accuracy of the Specified Representations.
Covenants:   

The Loan Documents will contain affirmative covenants substantially the same as,
and in any case no less favorable to the Borrower than, the affirmative
covenants contained in the Documentation Precedent.

 

The Loan Documents will contain incurrence-based negative covenants limited to,
and in any case no less favorable to the Borrower than, the Documentation
Precedent.

Events of Default:    Consistent with Documentation Precedent. Unrestricted
Subsidiaries:    Consistent with Documentation Precedent. Voting:    Consistent
with Documentation Precedent, plus customary voting provisions requiring each
Lender to consent to a release of all or substantially all of the Collateral.
Cost and Yield Protection:    Consistent with Documentation Precedent.
Assignments and Participations:    Each Lender will be permitted to make
assignments (other than to (a) a natural person, (b) subject to the provisions
under the heading “Non-Pro Rata Repurchases” below, the Borrower and its
affiliates or (c) to the extent they have been identified to the relevant Lender
in writing prior to such assignment, Disqualified Institutions (as defined in
the Commitment Letter)); provided, however, that prior to the Closing Date, so
long as no payment or bankruptcy event of default exists, the consent of the
Borrower (not to be unreasonably withheld, delayed or conditioned) shall be
required with respect to any assignment if, after giving effect thereto, the
Arranger and its affiliates would hold, in the aggregate, less than a 50.1% of
the

 

A-7



--------------------------------------------------------------------------------

  

aggregate principal amount of the outstanding Loans. The consent of the Borrower
shall be deemed to have been given if the Borrower has not responded within ten
business days of a request for such consent. Each assignment will be in an
amount of an integral multiple of $1,000,000 or, if less, all of such Lender’s
remaining loans. The Agent shall not be responsible for monitoring compliance
with the Disqualified Lender list and shall have no liability for non-compliance
by any Lender.

 

The Lenders will be permitted to sell participations in loans (other than to a
natural person or to the Borrower and its affiliates) without restriction.
Voting rights of participants shall be limited to matters in respect of (a)
reductions or forgiveness of principal, interest or fees payable to such
participant, (b) extensions of final maturity or scheduled amortization of, or
date for payment of interest or fees on, the loans in which such participant
participates, (c) releases of all or substantially all of the value of the
Guarantees and (d) releases of all or substantially all of the value of the
Collateral.

Non-Pro Rata Repurchases:    The Borrower and its subsidiaries or affiliates may
purchase from any Lender, at individually negotiated prices, outstanding
principal amounts under the Bridge Facility in a non-pro rata manner; provided
that (i) the purchaser shall make a representation to the seller at the time of
assignment that it does not possess material non-public information with respect
to the Borrower and its subsidiaries that has not been disclosed to the seller
or Lenders generally (other than the Lenders that have elected not to receive
material non-public information), (ii) any loans so repurchased shall be
immediately cancelled, (iii) no default or an event of default exists or would
result therefrom; and (iv) no proceeds of the Revolving Credit Facility (or, as
applicable, the Backstop Revolving Credit Facility) will be used to finance such
purchase. Expenses and Indemnification:    The Borrower will indemnify the
Arranger, the Agent, the Syndication Agent, the Lenders, their respective
affiliates, successors and assigns and the officers, directors, employees,
agents, advisors, controlling persons and members of each of the foregoing
(each, an “Indemnified Person”) and hold them harmless from and against all
costs, expenses (including reasonable fees, disbursements and other charges of
counsel) and liabilities of such Indemnified Person arising out of or relating
to any claim or any litigation or other proceeding (regardless of whether such
Indemnified Person is a party thereto and regardless of whether such

 

A-8



--------------------------------------------------------------------------------

   matter is initiated by a third party or by the Borrower or any of their
respective affiliates or equity holders) that relates to the Transactions,
including the financing contemplated hereby, the Acquisition or any transactions
in connection therewith; provided that (i) no Indemnified Person will be
indemnified for any cost, expense or liability to the extent (a) determined in
the final, non-appealable judgment of a court of competent jurisdiction to have
resulted from the willful misconduct or gross negligence of such Indemnified
Person or its Related Persons or (b) arising from or in connection with disputes
solely among or between Indemnified Persons (other than actions against MSSF as
agent or arranger or similar capacity under the Bridge Facility) not relating to
any acts or omissions by the Borrower or its affiliates or their Related Persons
and (ii) the Borrower’s obligation to reimburse the Indemnified Persons for
legal expenses shall be limited to the fees, charges and disbursements of one
counsel to all Indemnified Persons (and, if reasonably necessary, of one
regulatory counsel and one local counsel in any relevant jurisdiction) and,
solely in the case of an actual or potential conflict of interest of which you
are notified in writing, of one additional counsel (and if reasonably necessary,
of one regulatory counsel and one local counsel in any relevant jurisdiction) to
the affected Indemnified Persons. In addition, the Borrower shall pay (a) all
reasonable and documented out-of-pocket expenses (including, without limitation,
reasonable fees, disbursements and other charges of outside counsel (limited to
one counsel and, if reasonably necessary, one regulatory counsel and one local
counsel in any relevant jurisdiction)) of the Arranger, the Agent and the
Syndication Agent in connection with the syndication of the Bridge Facility, the
preparation and administration of the definitive documentation and the Bridge
Facility, and amendments, modifications and waivers thereto and (b) all
reasonable and documented out-of-pocket expenses (including, without limitation,
fees, disbursements and other charges of outside counsel) of the Arranger, the
Agent and the Syndication Agent, and the Lenders for enforcement costs and
documentary taxes associated with the Bridge Facility. Definitive Documentation:
   The definitive documentation with respect to the Bridge Facility (the “Loan
Documents”) shall reflect the terms set forth herein and shall otherwise be
consistent with Documentation Precedent (as defined in the Facility Fee Letter),
but modified to reflect the differences in the transaction structure, including
the secured, second-lien nature of the Bridge Facility.

 

A-9



--------------------------------------------------------------------------------

Governing Law and Forum:    New York. Counsel to the Agent and the Arranger:   
Davis Polk & Wardwell LLP.

 

A-10



--------------------------------------------------------------------------------

Annex I

Interest and Certain Fees

 

Interest Rate Options:    The Borrower may elect that the Loans bear interest at
a rate per annum equal to:   

(i) the ABR plus the Applicable Margin; or

  

(ii) the Adjusted LIBO Rate plus the Applicable Margin.

   As used herein:    “ABR” means, for any day, a fluctuating rate per annum
equal to the highest of (i) the federal funds effective rate from time to time
plus 0.50%, (ii) the rate of interest per annum from time to time published in
the “Money Rates” section of The Wall Street Journal as being the “Prime Lending
Rate” or, if more than one rate is published as the Prime Lending Rate, then the
highest of such rates (the “Prime Rate”) (each change in the Prime Rate to be
effective as of the date of publication in The Wall Street Journal of a “Prime
Lending Rate” that is different from that published on the preceding domestic
business day); provided, that in the event that The Wall Street Journal shall,
for any reason, fail or cease to publish the Prime Lending Rate, the Agent shall
choose a reasonably comparable index or source to use as the basis for the Prime
Lending Rate and (iii) the one month Adjusted LIBO Rate plus 1.00%. In no event
shall the ABR be less than 0.00%. Each change in any interest rate provided for
herein based upon the ABR resulting from a change in the Prime Lending Rate, the
federal funds effective rate or the Adjusted LIBO Rate shall take effect at the
time of such change in the Prime Lending Rate, the federal funds effective rate,
or the Adjusted LIBO Rate, respectively.    “Adjusted LIBO Rate” means the LIBO
Rate, as adjusted for statutory reserve requirements for eurocurrency
liabilities (if any). In no event shall the Adjusted LIBO Rate be less than
1.00%.    “Applicable Margin” means (x) in the case of Loans based on the ABR,
the ABR plus 250 basis points and (y) in the case of Loans based on the Adjusted
LIBO Rate, the Adjusted LIBO Rate plus 350 basis points. Three months after the
Closing Date and at the end of each three-month period thereafter, the spread
over the ABR or the Adjusted LIBO Rate, as applicable, shall be increased by 50
basis points.    “LIBO Rate” means the rate for eurodollar deposits in the
London interbank market for a period of one, two, three or six months, in each
case as selected by the Borrower, appearing on Page LIBOR01 or LIBOR02 of the
Reuters screen (or applicable successor page) that displays such rate.

 

A-I-1



--------------------------------------------------------------------------------

Interest Payment Dates:    In the case of Loans bearing interest based upon the
ABR (“ABR Loans”), quarterly in arrears on the last business day of each March,
June, September and December.    In the case of Loans bearing interest based
upon the Adjusted LIBO Rate (“LIBOR Loans”), on the last day of each relevant
interest period and, in the case of any interest period longer than three
months, on each successive date three months after the first day of such
interest period. Default Rate:    The applicable interest rate plus 2.0% per
annum. Rate and Fee Basis:    All per annum rates shall be calculated on the
basis of a year of 360 days (or 365/366 days, in the case of ABR Loans the
interest rate payable on which is then based on the Prime Rate) for actual days
elapsed.

 

A-I-2



--------------------------------------------------------------------------------

Exhibit B

PROJECT CANADA

$2.025 billion Senior Secured Bridge Facility

Summary of Additional Conditions Precedent1

The initial borrowings under the Bridge Facility and the effectiveness of the
Revolving Backstop Credit Facility shall be subject to the following additional
conditions precedent:

 

1. The Offer and the Merger shall be consummated on the Closing Date
substantially simultaneously with the closing of the Bridge Facility on the
terms described in the Acquisition Agreement, without giving effect to any
amendment, modification or waiver thereof by the Borrower or any consent
thereunder (including, for the avoidance of doubt, with respect to the
conditions to the Offer set forth in the Acquisition Agreement) by the Borrower
which is materially adverse to the Lenders or the Arranger without the prior
written consent of the Arranger (it being understood and agreed that any
(a) decrease in the price paid per share in connection with the Acquisition of
(x) more than 10% or (y) less than 10% if such decrease is not allocated to
reduce the aggregate amount of the Bridge Facility, (b) increase in the price
paid in connection with the Acquisition that is not funded with the proceeds of
a substantially concurrent issuance of equity or (c) any waiver or modification
of the Minimum Condition (as defined in the Acquisition Agreement as in effect
on the date hereof) shall, in each case, be deemed to be a modification that is
materially adverse to the Lenders). The Specified Representations shall be true
and correct in all material respects and the Acquisition Agreement
Representations shall be true and correct (except, that any Specified
Representations that are qualified by materiality or in relation to material
adverse effect shall be true and correct in all respects).

 

2. The Borrower shall have used commercially reasonable efforts to cause the
Agent to have received (and the Agent hereby acknowledges receipt of, in the
case of the 2012, 2013 and 2014 fiscal year financial statements described in
clause (a) and, as to the fiscal quarters ending on March 31, 2015 and June 30,
2015, clause (b)) (a) audited consolidated balance sheets and related
consolidated statements of income, stockholders’ equity and cash flows of the
Borrower and the Company for the 2012, 2013 and 2014 fiscal years (or, if the
Closing Date occurs 90 days or more after December 31, 2015, audited
consolidated balance sheets and related consolidated statements of income,
stockholders’ equity and cash flows of the Borrower and the Company for the
2013, 2014 and 2015 fiscal years) and (b) unaudited consolidated balance sheets
and related consolidated statements of income, stockholders’ equity and cash
flows of the Borrower and the Company for each subsequent fiscal quarter (other
than a quarter that is also a fiscal year-end) ended at least 45 days before the
Closing Date.

 

3. The Agent shall have received a borrowing notice, legal opinions, corporate
documents and officers’ and public officials’ certifications (including a
customary certificate from the chief financial officer of the Borrower as to
solvency of the Borrower and its subsidiaries on a consolidated basis after
giving effect to the Transactions, which certificate shall be in the form
attached hereto as Exhibit D) with respect to the Borrower and the Guarantors in
each case customary for financings of the type described herein (it being
understood that

 

1  All capitalized terms used but not defined herein have the meanings given to
them in the Commitment Letter to which this Exhibit B is attached, including
Exhibit A thereto.

 

B-1



--------------------------------------------------------------------------------

  the foregoing condition (other than the borrowing notice) may be satisfied
upon the effectiveness of the Loan Documentation and shall not thereafter be a
continuing condition precedent to funding). In the case of the effectiveness of
the Revolving Backstop Credit Agreement, the Agent shall have received a
borrowing base certificate for the most recent fiscal month ended at least 20
days prior to the Closing Date.

 

4. The Agent shall have received, at least three business days prior to the
Closing Date, all documentation and other information related to the Borrower or
any guarantor required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including, without
limitation, the PATRIOT Act, in each case to the extent requested by the Agent
from the Borrower in writing at least 10 business days prior to the Closing Date
(it being understood that the foregoing condition may be satisfied upon the
effectiveness of the Loan Documentation and shall not thereafter be a continuing
condition precedent to funding).

 

5. All fees due to the Agent, the Arranger and the Lenders on the Closing Date
pursuant to the Commitment Letter and the Fee Letters shall have been paid, and
all reasonable and documented out-of-pocket expenses to be paid or reimbursed to
the Agent and the Arranger on the Closing Date pursuant to the Commitment Letter
that have been invoiced at least three business days prior to the Closing Date
shall have been paid (which amounts may be offset against the proceeds of the
Bridge Facility).

 

6. All actions necessary to establish that the Agent will have perfected
security interests of the requisite priority in the Collateral as specified in
Exhibit A shall have been taken to the extent such Collateral (including the
creation or perfection of any security interest) is required to be provided on
the Closing Date pursuant to the Limited Conditionality Provisions.

 

7. As a condition to the availability of the Backstop Revolving Credit Facility,
the Revolving Credit Facility shall be terminated and all outstanding amounts
thereunder shall be repaid (other than contingent obligations and cash
collateralized or backstopped or “rolled” letters of credit) and all guarantees
thereof and any security therefore shall have been discharged and released. The
Agent shall have obtained perfected security interest in the Collateral (which,
for the avoidance of doubt, shall exclude any “principal properties”, equity
interests, or other assets to the extent the existence of such liens would
result in the breach of, or require the equal and ratable securing of, the
Company’s 7.25% Senior Notes due 2018 or 6.70% Senior Debentures due 2034) under
the Backstop Revolving Credit Facility other than any Collateral the security
interest in which may not be perfected by filing of a UCC financing statement or
the possession of equity certificates.

 

B-2



--------------------------------------------------------------------------------

Exhibit C

PROJECT CANADA

Amendment to Existing ABL Revolving Credit Facility

The Revolving Credit Facility will be amended to:

 

  1. Expressly permit the consummation of the Transactions and all transactions
contemplated by the Acquisition Agreement and this Commitment Letter, including
(a) the incurrence of indebtedness and liens in connection therewith, including
indebtedness under, and liens securing, (i) the Bridge Facility, (ii) any term
loans or notes issued in lieu thereof or to refinance loans thereunder and
(iii) letters of credit of the Company and its subsidiaries and any cash
collateralization arrangements relating thereto, (b) the repayment of the Bridge
Facility with the Net Cash Proceeds of any indebtedness, equity interests or
asset sales, and (c) the assumption of (i) the Company’s 6.7% Senior Debentures
due 2034 and the 7.25% Notes due 2018 and (ii), to the extent (A) existing at
the time of the Acquisition and not incurred in contemplation thereof, or
(B) permitted to be incurred under the Acquisition Agreement, any other
indebtedness of the Company or any of its subsidiaries;

 

  2. Clarify that the cap on acquisitions of Persons whose assets do not become
Collateral will not apply to the Company and its subsidiaries on account of the
amendments described in clause (4) below;

 

  3. Permit liens on the proceeds of equity or indebtedness issued in connection
with the Transactions pursuant to escrow arrangements or otherwise;

 

  4. Release and permanently remove the requirement to grant any and all liens
(both existing and prospective) in favor of the Revolving Credit Facility and
all obligations secured pursuant thereto on any “principal properties”, equity
interests, or other assets to the extent the existence of such liens would
result in the breach of, or require the equal and ratable securing of, the
Company’s 7.25% Senior Notes due 2018 or 6.70% Senior Debentures due 2034;

 

  5. Basket sizes and trigger levels will be increased in a manner to be
mutually agreed to take into account the Acquisition;

 

  6. Include a provision directing the administrative agent under the Revolving
Credit Facility to execute the Intercreditor Agreement, which shall bind all
secured parties under the Revolving Credit Facility;

 

  7. Increase the L/C sublimit to $200,000,000; and

 

  8. Add an additional basket for secured indebtedness of foreign subsidiaries
in an amount of up to $500,000,000.

Davis, Polk & Wardwell LLP shall act as sole lead counsel to MSSF and the
administrative agent in connection with the Amendment.



--------------------------------------------------------------------------------

Exhibit D

PROJECT CANADA

FORM OF SOLVENCY CERTIFICATE

[DATE]

I am the duly qualified and acting Chief Financial Officer of XPO Logistics,
Inc. (the “Borrower”) and in such capacity, I believe as of the date hereof
that:

As of the date hereof, immediately after the consummation of the Acquisition and
related Transactions, (i) the fair value of the assets of the Borrower and its
Subsidiaries on a consolidated basis, at a fair valuation, will exceed the debts
and liabilities, direct, subordinated, contingent or otherwise, of the Borrower
and its Subsidiaries on a consolidated basis, respectively; (ii) the present
fair saleable value of the property of the Borrower and its Subsidiaries on a
consolidated basis will be greater than the amount that will be required to pay
the probable liability of the Borrower and its Subsidiaries on a consolidated
basis, respectively, on their debts and other liabilities, direct, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured; (iii) the Borrower and its Subsidiaries on a consolidated basis will be
able to pay their debts and liabilities, direct, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured; and
(iv) the Borrower and its Subsidiaries on a consolidated basis will not have
unreasonably small capital with which to conduct the businesses in which they
are engaged as such businesses are now conducted and are proposed to be
conducted after the date hereof.